Case 4:20-cv-01707-JST Document 41-6 Filed 10/05/20 Page 1 of 14




                                                             Exhibit 6
                                 P. MSJ / Milhoan Depo. Exh. 10: Procedures

                                Court: N.D. Cal. Case No. 4:20-cv-01707 JST
                                                            Pacific Legal Foundation
                                                                        930 G Street
                                               Sacramento, CA 95814 – 916.419.7111
Case 4:20-cv-01707-JST Document 41-6 Filed 10/05/20 Page 2 of 14
Case 4:20-cv-01707-JST Document 41-6 Filed 10/05/20 Page 3 of 14
Case 4:20-cv-01707-JST Document 41-6 Filed 10/05/20 Page 4 of 14
Case 4:20-cv-01707-JST Document 41-6 Filed 10/05/20 Page 5 of 14
Case 4:20-cv-01707-JST Document 41-6 Filed 10/05/20 Page 6 of 14
Case 4:20-cv-01707-JST Document 41-6 Filed 10/05/20 Page 7 of 14
Case 4:20-cv-01707-JST Document 41-6 Filed 10/05/20 Page 8 of 14
Case 4:20-cv-01707-JST Document 41-6 Filed 10/05/20 Page 9 of 14
Case 4:20-cv-01707-JST Document 41-6 Filed 10/05/20 Page 10 of 14
Case 4:20-cv-01707-JST Document 41-6 Filed 10/05/20 Page 11 of 14
Case 4:20-cv-01707-JST Document 41-6 Filed 10/05/20 Page 12 of 14
Case 4:20-cv-01707-JST Document 41-6 Filed 10/05/20 Page 13 of 14
Case 4:20-cv-01707-JST Document 41-6 Filed 10/05/20 Page 14 of 14
